Citation Nr: 0514959	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-03 434	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial (compensable) rating 
for Guillain-Barre Syndrome (GBS), with right (major) upper 
extremity weakness, for the period prior to January 23, 1991.

2.  Entitlement to an increased initial rating for GBS, with 
right (major) upper extremity weakness for the period 
beginning on January 23, 1991, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased initial (compensable) rating 
for GBS, with right foot drop, for the period prior to 
January 23, 1991.

4.  Entitlement to an increased initial rating for GBS, with 
right foot drop, for the period beginning on January 23, 
1991, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial (compensable) rating 
for congenital horseshoe kidneys, bilateral, for the period 
prior to October 7, 1970.

6.  Entitlement to an increased initial rating for congenital 
horseshoe kidney residuals, bilateral, with aberrant renal 
vein resulting in hydronephrosis and pyelonephritis, for the 
period beginning on October 7, 1970, currently evaluated as 
20 percent disabling.

7.  Entitlement to an increased (compensable) initial rating 
for hypertensive retinopathy.

8.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected GBS 
residuals.

9.  Entitlement to service connection for dental treatment 
purposes due to trauma as secondary to service-connected GBS 
residuals.

10.  Entitlement to specially adaptive housing or special 
adaptation grant.

11.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
1962 to May 1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case file currently reflects 
jurisdiction as with the Columbia, South Carolina, RO, as 
reflected by several rating decisions issued by that RO.

As concerns the veteran's GBS and horseshoe kidney residuals, 
the Board notes that some of the earlier rating decisions 
reflect the issues to include entitlement to an earlier 
effective date for the grant of service connection.  In light 
of the fact that the effective dates of the grant of service 
connection for those disorders is the date of the veteran's 
release from active service, the Board has styled the issues 
related to those claims as reflected above.

In light of the fact that the veteran contested the initial 
evaluation of his GBS and horseshoe kidney residuals 
disabilities, the Board has styled those issues as reflected.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran perfected separate appeals of the initial 
evaluation of his GBS and horseshoe residuals, the initial 
evaluation of hypertensive retinopathy, and the denial of 
entitlement to service connection for a hearing loss and for 
dental treatment purposes, both as secondary to his service-
connected GBS residuals, and denial of entitlement to special 
adaptive housing or special home adaptation grant.  This 
decision will address all of those appeals.

The veteran testified at a Video Teleconference (VTC) Hearing 
in September 2000 before a Veterans Law Judge (VLJ), who was 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002), but who no longer 
is with the Board.  The veteran testified at another VTC 
Hearing before the undersigned VLJ in December 2004, who also 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the hearing testimony at both hearings are 
associated with the claims file.

At the VTC, the veteran and his representative were advised, 
and they understood and agreed, that testimony on the issues 
of entitlement to automobile and adaptive equipment or 
adaptive equipment only, and entitlement to an initial 
increased (compensable) rating for hypertensive retinopathy, 
was received on the condition that the appellate status of 
those issues would be ascertained after the hearing.  The 
case file reflects that an October 1998 rating decision 
denied entitlement to automobile and adaptive equipment or 
adaptive equipment only.  In a June 1999 VA Form 21-4138, the 
veteran referenced the denial, informed the RO of the grant 
of service connection for hypertensive retinopathy and 
orthronic devices subsequently issued to him, and requested 
that the RO assist him with processing an application for a 
grant and to inform him if he was eligible for the grant.  
The June 1999 statement did not specifically reference the 
October 1998 rating decision, and a liberal, generous reading 
of the four corners of the statement does not show it to be 
intended as a notice of disagreement (NOD).  See 38 C.F.R. 
§§ 20.200, 201 (2004);  Stokes v. Derwinski, 1 Vet. App. 201, 
203 (1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  Thus, the Board finds that the requirement for a 
statement of the case (SOC) was not triggered by the 
veteran's June 1999 VA Form 21-4138, and the October 1998 
rating decision became final in accordance with applicable 
law and regulation, as concerns the issue of entitlement to 
automobile and adaptive equipment or equipment only.  
Therefore, the Board has no jurisdiction over this issue, and 
it will not be addressed in this decision.  In light of the 
June 1999 VA Form 21-4138, VTC testimony, and the additional 
medical evidence received at the Board in March 2005, 
however, the matter is referred to the RO for appropriate 
development and action.

In January 2001, the Board remanded the increased rating and 
hearing loss claims to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.

The appeal of the issues of entitlement to service connection 
for dental treatment purposes due to trauma as secondary to 
service-connected GBS residuals, entitlement to specially 
adaptive housing or special adaptation grant, entitlement to 
SMC based on aid and attendance, and entitlement to an 
increased (compensable) initial rating for hypertensive 
retinopathy are discussed in the Remand portion of this 
document, and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  For the period prior to January 23, 1991, the veteran's 
GBS residuals, with right (major) upper extremity weakness, 
did not more nearly approximate mild incomplete paralysis of 
the ulnar nerve and a compensable rating.

2.  For the period January 23, 1991, to August 4, 2003, the 
veteran's GBS residuals, with right (major) upper extremity 
weakness, more nearly approximated mild incomplete paralysis 
of the ulnar nerve.

3.  For the period January 23, 1991, to August 4, 2003, the 
veteran's GBS residuals, with right (major) upper extremity 
weakness, did not more nearly approximate moderate incomplete 
paralysis of the ulnar nerve.

4.  For the period beginning on August 5, 2003, the veteran's 
GBS residuals, with right (major) upper extremity weakness, 
more nearly approximated moderate incomplete paralysis of the 
ulnar nerve.

5.  For the period beginning on August 5, 2003, the veteran's 
GBS residuals, with right (major) upper extremity weakness, 
did not more nearly approximate severe incomplete paralysis 
of the ulnar nerve.

6.  For the period prior to January 23, 1991, the veteran's 
GBS residuals, with right foot drop, did not more nearly 
approximate mild incomplete paralysis of the external 
popliteal nerve (common peroneal) and a compensable 
evaluation.

7.  For the period January 23, 1991, to December 31, 1994, 
the veteran's GBS residuals, with right foot drop, more 
nearly approximated mild incomplete paralysis of the external 
popliteal nerve (common peroneal).

8.  For the period January 23, 1991, to December 31, 1994, 
the veteran's GBS residuals, with right foot drop, did not 
more nearly approximate moderate incomplete paralysis of the 
external popliteal nerve (common peroneal).

9.  For the period beginning on January 1, 1995, the 
veteran's GBS residuals, with right foot drop, more nearly 
approximated moderate incomplete paralysis of the external 
popliteal nerve (common peroneal).

10.  For the period beginning on January 1, 1995, the 
veteran's GBS residuals, with right foot drop, did not more 
nearly approximate severe incomplete paralysis of the 
external popliteal nerve (common peroneal).

11.  For the period May 21, 1963, to October 6, 1970, the 
veteran's bilateral horseshoe kidney residuals manifested 
with pyelographic changes of chronic pyelonephretis, 
especially on the right, with sterile urine and no evidence 
of obstructive uropathy.

12.  For the period May 21, 1963, to October 6, 1970, the 
evidence of record does not show occasional attacks of colic 
not requiring catheter drainage to have been more nearly 
approximated.

13  For the period beginning on October 6, 1970, the 
veteran's bilateral horseshoe kidney residuals more nearly 
approximated frequent attacks of colic requiring catheter 
drainage.

14.  For the period beginning on October 7, 1970, the 
veteran's bilateral horseshoe kidney residuals did not more 
nearly approximate frequent attacks of colic, with infection 
(pyonephrosis), kidney function greatly impaired.

15.  The service medical records (SMRs) reflect no entries 
for complaints, findings, or treatment for a hearing loss.  
The veteran's hearing was assessed as normal at discharge 
from ACDUTRA.

16.  As of February 17, 1994, the veteran's bilateral 
horseshoe kidney residuals did not manifest renal dysfunction 
which manifests albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent.

17.  As of February 17, 1994, voiding dysfunction, which 
manifests with urine leakage requiring the wearing of 
absorbent materials which must be changed two to four times a 
day, has not been more nearly approximated.  Neither has 
obstructed voiding, which manifests with urine retention 
requiring intermittent or continuous catheterization, been 
more nearly approximated.

18.  As of February 17, 1994, urinary tract infections which 
manifest recurrent symptomatic infection requiring drainage 
and frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management, has 
not been more nearly approximated.

19.  There is no record of treatment for a hearing loss 
disability within one year of the veteran's discharge from 
ACDUTRA or in the years immediately following discharge from 
ACDUTRA.

20.  The evidence of record does not show a hearing loss 
disability as defined for VA benefit purposes to have been 
caused or made worse by ACDUTRA. 





CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for 
GBS residuals, with right (major) upper extremity weakness, 
for the period prior to January 23, 1991, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code (DC) 8516 (2004).

2.  The requirements for an initial rating in excess of 10 
percent for GBS residuals, with right (major) upper extremity 
weakness, for the period January 23, 1991, to August 4, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.124a, DC 8516 (2004).

3.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an initial rating of 30 percent, 
but no more, for GBS residuals, with right (major) upper 
extremity weakness, for the period beginning on August 5, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.124a, DC 8516 (2004).

4.  The requirements for an initial compensable rating for 
GBS residuals, with right foot drop, for the period prior to 
January 23, 1991, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8516 (2004).

5.  The requirements for an initial rating in excess of 10 
percent for GBS residuals, with right foot drop, for the 
period January 23, 1991, to December 31, 1994, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.124a, DC 8516 (2004).

6.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an initial rating of 20 percent, 
but no more, for GBS residuals, with right foot drop, for the 
period beginning on January 1, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.124a, DC 8516 (2004).

7.  The requirements for an initial compensable rating for 
congenital horseshoe kidney residuals, bilateral, with 
aberrant renal vein resulting in hydronephrosis and 
pyelonephritis, for the period prior to October, 7, 1970, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.115, DC 7509 (in effect prior to February 17, 
1994).

8.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for an initial rating of 20 percent, 
but no more, for congenital horseshoe kidney residuals, 
bilateral, with aberrant renal vein resulting in 
hydronephrosis and pyelonephritis, for the period beginning 
on October, 7, 1970, have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.115, DC 7509 (in effect 
prior to February 17, 1994).

9.  A hearing loss disability was not incurred in or 
aggravated by ACDUTRA, nor may it be presumed to have been 
incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1101, 
1131, 1133, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2004).

10.  A hearing loss disability is not proximately due to, the 
result of, or aggravated by, his service-connected GBS 
residuals.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings claims.

The Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his initial claim in 1963 
for entitlement to service connection for his congenital 
horseshoe kidney residuals, to include GBS.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claim has been almost 
in continuous development due to his multiple efforts to 
reopen his claim, to include pursuant to two Board remands.  
The case file reflects that additional evidence was 
continuously being added, either through submission by the 
veteran or by the RO obtaining records identified by the 
veteran.  Further, the statement of the case (SOC) and 
various supplemental SOCs (SSOC) informed the veteran of the 
evidence received.   Third, during the appeal of the initial 
unfavorable decision, the veteran was granted the benefit 
which he sought, which was service connection.  The issues 
currently before the Board as concerns his claim are the 
effective dates of the initial compensable evaluations and 
the initial evaluation of his residuals.  Fourth, the veteran 
was in fact provided VCAA notice.

In a letter dated in April 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim for an 
increased initial evaluation and earlier effective date.  As 
to who would obtain what part of the evidence needed, the 
letter informed the veteran that the RO would obtain any 
Federal records related to his case, as well as any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4138 to identify Federal records and 21-4142 to 
identify and authorize VA to obtain private records on his 
behalf.  The letter also informed the veteran to either 
describe additional evidence he desired obtained or to send 
the evidence itself, which the Board construes as reasonably 
informing him to submit any evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Huston v. Principi, 17 Vet. App. 195 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that any procedural deficiency as concerns 
the timing of the VCAA notice is harmless and has not 
prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development, and the case file reflects that the veteran 
responded to the SSOCs and the letter by keeping the RO 
informed of the identity of his private providers and the VA 
facilities where he obtained treatment, which reflects that 
he was fully aware of how the burden of obtaining evidence 
was allocated.  Further, the veteran frequently obtained and 
submitted private treatment records after the RO informed him 
that a private provider had not responded to the RO's request 
for records.  Thus, the Board has clear evidence as to how 
the veteran would respond to a proper notice, albeit after 
the initial adjudication, as opposed to relying on 
speculation.  See Valiao v. Principi, 17 Vet. App. 229, 231-
32 (2003); Huston v. Principi, 17 Vet. App. at 203 ("it is 
not for the Secretary or this Court to predict what 
evidentiary development may or may not result from such 
notice").  Specifically, the veteran clearly responded in an 
informed manner by either identifying the source of his 
treatment or by submitting the records himself.  Accordingly, 
in light of VCAA notice having been provided, and the fact 
that the veteran has demonstrated by his actions, including 
those after receipt of VCAA notice, that he was fully 
informed of his rights and how the burden of obtaining 
evidence was allocated, and that there is no missing evidence 
to be obtained, the Board finds that the timing of the VCAA 
notice did not prejudice the veteran in the pursuit of his 
claim.  Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained private 
treatment records from the providers identified by the 
veteran and kept him apprised of the providers who did not 
respond to the RO's requests, obtained his VA treatment 
records, and arranged for appropriate examinations throughout 
the appeal of this involved case.  The case file reflects 
letters from the veteran which expressed concern that certain 
treatment records were not associated with the file or 
considered, but, as set forth below, the Board finds that 
those records are of record.  Other than that, there is no 
assertion by the veteran or his representative that there is 
any missing evidence or that there was a request for 
assistance which has not been acted on.  All records obtained 
or generated have been associated with the claim file.  The 
Board finds that the RO has complied with the duty to assist.  
38 C.F.R. § 3.159(c).

Overview.

Historically, the veteran's case has a long and complex 
procedural history, as the appeal period of the initial 
evaluation of his service-connected disabilities spans from 
the date of his release from active service in 1963.  The 
veteran filed his initial application for service-connected 
benefits in May 1963.  A September 1963 rating decision 
granted service connection for an appendectomy scar but 
denied service connection for hydronephrosis and 
pyelonephritis, residuals of congenital horseshoe kidney 
surgery, and for GBS.  A February 1964 rating decision 
continued the denial, and that decision became final in 
accordance with applicable law and regulation.  An October 
1994 rating decision determined that the September 1963 
rating decision did not contain clear and unmistakable error 
(CUE).  The October 1997 rating decision framed the issue as 
whether the September 1963 rating decision contained CUE, 
determined it did, and granted service connection for 
congenital horseshoe kidneys, bilateral, and for GBS, both 
with noncompensable evaluations, effective May 23, 1963.  The 
October 1997 rating decision also granted a combined 20 
percent evaluation for GBS with upper extremity weakness and 
right foot drop, effective January 23, 1991.  A June 1998 
decision granted a compensable evaluation of 20 percent for 
the veteran's kidney disorder, also effective January 23, 
1991.

GBS residuals.

Factual background.

The Board notes that later rating decisions reflect the 
veteran's rating for right foot drop as 20 percent, effective 
January 23, 1991, which is not in accord with the record. The 
veteran's initial compensable rating was 10 percent each for 
GBS with right upper extremity weakness and GBS with right 
foot drop, for a combined rating of 20 percent, each 
effective January 23, 1991.

The SMRs reflect that, in 1962, while on ACDUTRA, the veteran 
required an appendectomy, which revealed his appendix to be 
normal.  After the appendectomy, the veteran developed 
hematemesis, hematochezia, and hematuria.  An intravenous 
peylogram (IVP) revealed horseshoe kidney.  During a 
subsequent hospitalization at another Army hospital, a 
retrograde pyelogram revealed bilateral malrotation of the 
kidneys with hydronephrosis, more marked on the right.  In 
July 1962, the veteran underwent right kidney exploration 
with transection of an obstructing vessel at the right UP 
junction, division of horseshoe kidney and nephropexy.  The 
veteran developed complications after the surgery which 
required extensive treatment.  In December 1963, he was 
discharged home on convalescence leave, where he did well 
until near the end of his leave.  He developed numbness of 
his hands and noticed difficulty going up and down steps 
because of weakness in his legs.  The veteran exhibited 
marked neurological symptoms, to include absence of biceps 
reflexes, inability to stand on toes or do knee bends, and 
decreased sensation to pinprick in both hands, wrists, and 
feet, greater on the left.  The veteran's symptoms were 
diagnosed as GBS.  The veteran could manipulate a wheelchair 
and walk with assistance, but when he attempted to walk with 
crutches, he fell due to arm weakness.  Military care 
providers opined that his GBS symptoms would resolve within 
two years.  His diagnoses included GBS, cause unknown, 
convalescent, with weakness of arms and legs.  In March 1963, 
a Medical Board determined that the veteran was no longer 
physically qualified for active service.
The June 1963 VA examination report reflects that the veteran 
reported that he experienced lumbago in both legs after 
walking for a short distance, and that he had severe pain in 
his legs, as well as tremor of his hands at times.  Physical 
examination revealed the veteran's muscle tone in the upper 
and lower extremities to be good, but there was moderate 
weakness, to include in his hand grip.  His pupils reacted to 
light and there was no pass pointing.  There was no 
nystagmus, and Romberg was negative.  Abdominal cremasteric 
reflexes were normal and Hoffman's sign was negative.  Biceps 
and triceps reflexes and ankle jerks were moderately 
diminished bilaterally, and knee jerks were markedly 
diminished.  Babinski was negative bilaterally, there was no 
ankle clonus, and sensation was normal.  The examiner's 
diagnoses included GBS, "from records."

An August 1963 VA special neuropsychological examination 
report reflects that the veteran's history, as reflected in 
the SMRs, was reviewed.  The veteran reported that, at the 
time of the examination, his hands had strength and appeared 
to be normal, but he noticed that his legs tired if he walked 
too much.  He also reported that his hands shook rather badly 
at times, and that had been the case since the onset of his 
symptoms.  He also reported that his eyeballs seemed to ache 
and became more noticeable during the week prior to the 
examination.  He attributed it to studying late, but it 
continued even when he was at rest.  Physical examination 
revealed the veteran's speech to be distinct and his gait 
appeared normal.  No limp was noted, and no paralysis or 
muscle atrophy was present.  His hand grip appeared strong 
and equal, and sensory examination was not significant.  He 
appreciated pinprick as well as blunt touch.  Coordination 
and position sense tests and cranial nerves were intact.  
Deep tendon reflexes generally were 1minus and equal.  
Cremasteric and abdominal reflexes were intact.  No Babinski 
or ankle clonus was elicited.  The examiner observed that his 
examination did not reveal any residuals of GBS, except the 
possibly the diminished deep tendon reflexes, which were not 
causing any disability.  The examiner noted, however, that he 
did not have access to the veteran's case file and past 
medical records.  The diagnosis was listed as no 
neuropsychological disorder noted on the examination.

A November 1963 private report of O.T.S. and R.R.C., MDs, 
reflects that Dr. S' neurological examination of the veteran 
revealed weakness distally in the arms and legs with some 
hypolgesia in some regions and decreased deep tendon reflexes 
in the ankles.  Dr. S noted that the veteran should 
considerably restrict his activities for the next six to 
twelve months to avoid a relapse.  He rendered a diagnosis of 
GBS.  Dr. C reported that his examination of the veteran 
revealed generalized symmetrical muscle weakness, especially 
of the lower extremities.  His diagnosis was questionable 
GBS.  In a November 1963 letter, the veteran informed the RO 
that he had discontinued his schooling to comply with Dr. S' 
advice and to avoid hospitalization.

The January 1964 VA special neurological examination report 
reflects that the veteran reported that if he stood or walked 
for any distance, he felt weakness in his legs.  He reported 
occasional headaches but no dizziness, and he denied any 
history of blackouts or convulsions.  Examination revealed no 
active neurological symptomatology.  The neurological 
examination revealed all areas to be within normal limits.  
The examiner rendered a diagnosis of remission from GBS.

A September 1986 report of J.G.M., MD, recounts the history 
of injury to the veteran's knees, with the initial injury 
having occurred in 1984.  Dr. M treated the veteran from 
February 1986 to April 1986.

An August 1987 private report of G.E.F., MD, reflects that 
Dr. F treated the veteran after he injured his right knee in 
a work-related accident.  Dr. F's report reflects that the 
veteran's past medical history was remarkable for GBS, which 
apparently resolved without residual deficits.  An October 
1987 treatment note of Dr. F reflects that the veteran 
reported that, at night, he sometimes experienced numbness in 
his entire left arm.  In another August 1987 report, Dr. F 
noted that neurological examination of the veteran revealed 
5+/5+ muscle strength with pain to the mid scapular area on 
testing of the proximal upper extremity muscles.  Reflexes 
were equal and symmetrical, and there was slight subjective 
decrease to pinprick sensation in the entire left upper 
extremity.  Both Tine's and Phalen's test were within normal 
limits.

An April 1990 report of A.I.N., MD, who also treated the 
veteran for musculoskeletal disorders due to the work-related 
injury, reflects that the veteran reported interscapular pain 
and occasional sensory loss involving the left hand and face.  
A February 1991 treatment note of Dr. N reflects that the 
veteran exhibited increasing problems with pain in his 
wrists, greater on the left.  A bone scan revealed no 
abnormalities, and Dr. N could not determine the etiology.  
He surmised that it was most likely due to fibrositis, though 
the location was unusual.

A March 1992 private report of J.A.L., MD, reflects that he 
related the veteran's medical history as provided by the 
veteran.  The veteran reported that he did not fully recover 
from his GBS and assessed his recovery as having obtained 80 
to 90 percent of his strength back, but that he had 
experienced gradual progressive weakness during the prior 
years.  He reported using a cane to walk for several years, 
his legs often gave way, and he fell because of weakness.  
The veteran reported no loss of conscious or seizures.  The 
veteran reported deep, aching, and stabbing pain 24 hours a 
day from his awakening in the morning.  He also reported 
chronic numbness, tingling, and excessive sweating.  Physical 
examination revealed speech which was fluent and grammatical.  
Pupils were 3 to 4 cm in size with relatively sluggish light 
responses.  Ocular fundi showed sharply cupped discs and a 
full range of motion without nystagmus.  Strength in his arms 
appeared basically normal, though he had a grip of only 16-19 
kg in the right hand with 33 in the left.  There was obvious 
weakness in the hip extensors.  Quadriceps and hamstrings 
appeared normal.  The extensors of his feet were weak, 
markedly so on the left.  Knee and ankle jerks were trace to 
1+ and symmetrical.  Peripheral sensation was intact to 
touch, pain, vibration, and toe position.  Coordination was 
normal within the limits of his strength, and he had a 
shuffling broad-based gait.  No bruit was heard in the neck.  
Dr. L opined that the veteran's history was entirely 
consistent with GBS on the surface, and that he appeared to 
be in the small percentage of those who exhibited residual 
symptoms.  Dr. L opined that the veteran's symptoms were 
consistent with residuals of a polyneuritis or GBS.

A February 1993 report of G.W., MD, reflects that physical 
examination revealed no evidence of clubbing, cyanosis, 
edema, or calf tenderness.  Deep tendon reflexes were 1+ 
bilaterally, pinprick sensations were intact, and motor 
function was grossly intact.  The diagnostic impression 
included status post-GBS.

A July 1993 medical necessity and prescription form 
accomplished by B.W., MD, reflects that he prescribed a 
motorized wheelchair and an adjustable height electric bed 
for the veteran.  The basis for the prescription was Dr. W's 
diagnosis of chronic GBS and arthritis of the back, and his 
assessment that the veteran did not have the strength to 
push.

A September 1993 private report of P.A.K., MD, reflects that 
she evaluated the veteran for orthopedic problems.  The 
veteran reported generalized weakness since his episode of 
GBS in active service, but he did not think it was 
progressive.  Physical examination revealed no edema.  
Neurological examination showed the veteran's gait to be 
intact with a slight limp, and he walked with the aid of a 
cane.  Cranial nerves were without deficit, and upper 
extremity testing showed weakness throughout the right upper 
extremity.  There was some irregularity in light touch 
sensation, particularly with the fourth and fifth digits of 
the right hand.  The left was intact.  The diagnostic 
impression included history of GBS with possible right sided 
residual weakness.

An October 1993 private report of H.H.G., MD, reflects that 
the veteran reported pain, predominantly in his legs, he had 
occasional myoclonic jerk nocturnally, stumbled when 
fatigued, and still had numbness in his feet.  Physical 
examination revealed mild weakness of the hands and mildly 
diminished vibratory perception in the hands.  The veteran 
was weak distally in his legs, could not heel and toe walk, 
had difficulty getting about because of loss or 
preperception, and he was areflexic at the ankles.  Dr. G 
opined that the veteran unequivocally had GBS in 1962 which 
left him with permanent residuals.  He related that treatment 
with intermittent analgesics would be necessary, and that he 
did not anticipate any worsening of the veteran's condition.

A September 1994 treatment note of G.G., MD, for Dr. S, 
reflects that the veteran appeared healthy and walked with a 
slight limp, which suggested some chronic disability from 
GBS.  A December 1994 note reflects that the veteran reported 
using a cane to walk at least since 1992, and that he fell 
due to weakness.  The veteran also reported concern over a 
foot drop, which he reported to have been present since 1992.  
The note also reflects the veteran as reporting that the foot 
drop had been present since the onset of his symptoms.  
Physical examination revealed the veteran to have a mild 
decrease in grip strength on the right side compared with his 
left.  Motor strength testing revealed a right foot drop.  
The anterior tibialis muscle was +2/4, and the foot inverters 
and everters are also +2/4.  There was decreased vibration 
and propriception to the ankles on the left side of the body.  
Romberg examination showed the veteran to fall backwards 
during testing.  Reflexes were +2/4 throughout, and the 
veteran exhibited an obvious right foot drop when he walked.  
A December 1994 EEG conducted for Dr. S reflects that the 
test was interpreted as an abnormal study.  It showed 
generalized primarily motor neuropathy with evidence of 
demyelinating features, which did not meet the criteria for 
chronic inflammatory demyelinating polyneuropathy and could 
be considered as consistent with the veteran's prior history 
of GBS.  Dr. S noted that the veteran may be one of those who 
did not have a complete recovery from GBS.  His diagnostic 
impression was chronic inflammatory demyelinating 
polyneuropathy, and that the right foot drop may be related 
to that or an old L5 radiculopathy.  A January 1995 treatment 
note reflects that, since the December 1994 visit, the 
veteran had obtained a foot brace for his right foot, which 
had improved his ambulation to a large extent.  The veteran 
also reported that an EMG has shown carpal tunnel syndrome as 
well as findings consistent with old GBS.  Dr. S entered an 
impression of carpal tunnel syndrome and history of GBS.  A 
February 1995 note reflects that the veteran called and 
related that he wanted to ask VA about making a lift for his 
left foot.  A February 1995 EEG report reflects that the EEG 
was within normal limits.  An April 1995 treatment note 
reflects that the veteran continued to have a mild decrease 
in sensory loss involving the lower extremities bilaterally 
as well as a hemisensory loss.  Reflexes continued to be +2/4 
throughout and the right foot drop continued.  Dr. S' notes 
of June 1995 and September 1995 reflect that the veteran 
continued to exhibit mild foot drop on the right and strength 
appeared to be pretty normal.  There was decreased vibration, 
propriception on the ankles on the right, and he had a 
hemisensory loss of 50 percent involving the left half of his 
body.  Reflexes remained +2/4 throughout.  The November 1995 
treatment note reflects the neurological examination as 
unchanged.  Ankle dorsiflexion was 1-2/5.  Dr. S noted that 
he was not sure, but the veteran appeared to be slightly 
weaker in the right foot, as it appeared that he dragged his 
right foot somewhat more when he walked.  The December 1995 
treatment note reflects that the veteran reported that he got 
his right brace repaired, and that it had improved his 
problems with his right brace quite a lot.  The veteran 
reported that he had no complaints, and that he was doing 
quite well.  Veteran continued to have hemisensory loss along 
the right side of the body and the right foot drop.  Ankle 
dorsiflexion was weak as before.  Dr. S' notes of February 
1996 and April 1996 reflect similar impressions.

A September 1996 report of A.Z.C., MD, one of the veteran's 
private providers relates the veteran's medical history and 
his assessment that the veteran is one of the small 
percentage of persons with GBS who have residual symptoms.

The May 1997 VA neurological examination report reflects that 
the veteran reported residual fight foot drop, body tremor 
and jerk when going to sleep, weak right hand, and bilateral 
numbness of the feet.  He also reported that he tires easily 
and that he uses a cane.  Physical examination revealed the 
cranial nerves to be within normal limits, normal fundi, and 
deep tendon reflexes of 2+ bilaterally.  Test of the 
veteran's motor system showed right grip slightly weaker than 
the left, right foot drop, and use of a walking cane.  Pain, 
touch, position, and sensation were within normal limits.  
Finger to nose, finger to nose to finger, and rapid 
alternating movement was slower on the right than the left.  
Romberg and tandem walking were unsteady.  The examiner 
rendered a diagnosis of GBS with residual weakness right arm 
and right foot drop.

An August 1997 report of R.L.D., MD, reflects that he 
reviewed the case file at the request of the RO.  Dr. D noted 
that the veteran did in fact manifest symptoms of residuals 
of GBS at the time of his separation from active service, and 
that his disability appeared minor at that time.

A November 1997 neurological report by J.K.R., MD, reflects 
that the veteran walked with a cane and wore a right foot 
drop brace.  It also reflects that sensation was decreased 
distally in both legs.

A March 1998 lay statement of R.J.C. reflects that he related 
that he also is diagnosed as having GBS.  He related that, in 
late July 1997 to early August 1997, while visiting the 
veteran, they were talking outside when he heard a click from 
the veteran's leg brace and the veteran toppled towards him.  
He reached for the veteran at the same time the veteran 
reflexively reached him for him.  Mr. C related that he 
believed the veteran would have fallen to the ground had he 
not been present.  Mr. C also related that he had similar 
experiences, which he attributed to his GBS.

A March 1998 report of K.D.S., MD, reflects that he examined 
the veteran for the Social Security Administration (SSA).  
Dr. S noted that the veteran's GBS was manifested by right 
foot drop with numbness associated with left hand and arm 
numbness and muscular disabilities.  The report reflects that 
the veteran reported that he was still profoundly weak and 
had periods of loss balance and falling.  He also reported 
difficulty picking up items and dropping them with frequency.  
Physical examination of extremities was unremarkable, except 
for muscular atrophy of left leg and right foot drop.  
Reflexes were hypotonic in both lower extremities.

A May 2000 report of J.R.A., MD, reflects that the veteran 
reported that he preferred to describe his symptoms as being 
somewhat less sensitive or less discriminating to touch, 
pinprick, and other sensory stimuli.  He reported that he had 
gotten along fine until two years prior to the examination, 
when he noticed some numbness and paresthesias in his feet.  
The veteran reported that he had always used an ankle foot 
orthosis due to severe weakness, which had not changed.  
Physical examination revealed strength in the upper 
extremities and legs to be 5/5.  Hip flexors, adductors, and 
abductors were 5/5.  He had 5/5 dorsiflexion and plantar 
flexion on the left but 2/5 on the right dorsiflexor and 4/5 
on the right plantar flexor.  He had 2+ reflexes throughout 
which were symmetrical, except for the ankles, which were 
absent bilaterally.  Sensory examination revealed diminished 
vibratory, temperature, pinprick, and light touch sensation 
in the feet bilaterally.  Dr. A observed the veteran's gait 
to be remarkable in light of the fact that he did not seem to 
have a foot drop.  The veteran was able to keep his foot at a 
90 degrees and he did not drag or have to lift it when he 
attempted to ambulate.  An October 2000 report by Dr. A 
reflects that the veteran reported shooting pains in his feet 
which do not rise above the ankles, and that he had tingling 
in his feet virtually all of the time.  Physical examination 
revealed that the veteran continued to have 1 to 2+ and 
symmetrical knee jerks and distal weakness in his feet.  Dr. 
A's impression was neuropathic pain.
Treatment notes of an orthopedic clinic for March 2001 to 
April 2001 reflect treatment for the veteran's back disorder.  
The notes reflect decreased sensation in the lower 
extremities.

A January 2002 VA treatment note reflects the veteran as 
wearing a right leg brace and exhibiting right sided 
weakness.  Neurological examination showed numbness from the 
thigh down, right side, and below the knee on the left side.  
Motor examination showed right leg and arm weakness.  His GBS 
was assessed as stable.

The August 2003 VA neurological examination report reflects 
that the veteran reported residual paresthesias and 
hyperesthesia of the lower extremities.  He was ambulatory 
with a walker about the house, but often used a motorized 
scooter for longer distances, and he also used a right leg 
brace.  Physical examination revealed the pupils to be equal, 
round, and reactive to light.  Facial movements were normal 
and symmetric, and speech was normal, articulated, and 
fluent.  Motor examination demonstrated slowing of fine motor 
movements of the right hand as compared with the left.  Right 
upper extremity strength was 4/5 proximally and distally, and 
left upper strength was 4+/5 proximally and distally.  Right 
lower extremity strength was 4-/5 proximally and 3/5 distally 
with right foot drop.  Left lower extremity strength was 4/5 
proximally and distally.  Ambulation was quite unsteady with 
a broadened base, and he used a cane to maintain balance.  
Sensory examination demonstrated hip esthesia to pinprick 
both lower extremities, right more than left.  Muscle stretch 
reflexes were symmetric with trace right biceps and brachial 
radialis as well as triceps.  Left biceps, brachial radialis 
as well as triceps were 1+.  Right knee jerk and ankle jerk 
were absent.  Left knee jerk and ankle were 1+.  Plantar 
response was neutral.  The examiner's impression was that the 
veteran's history and examination were consistent with GBS.  
The examination demonstrated paresis of all extremities, 
moreso on the right than the left, as well as hip esthesia.  
The examiner deemed the findings as permanent.

A February 2004 report of W.T.D., MD, reflects that, in 1965, 
the veteran had an episode of total body paralysis due to 
GBS.  The report goes on to relate that substantial paralysis 
was present, and that the veteran has residual neuropathy 
involving his hands, arms, feet, and legs.
Written submissions by the veteran, as well as his testimony 
at the VTC hearing reflects that he related that he 
frequently wears out shoes because he drags his foot.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

The fact that a claimant is awarded a rating increase less 
than the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
Initially, the Board notes submissions by the veteran in the 
case file to the effect that the RO had not considered all of 
his medical records in evaluating his disabilities.  On one 
occasion, for example, the veteran asserted that a 
supplemental statement of the case did not reflect 
consideration of treatment records of a Dr. N.  The Board 
notes that treatment records of Dr. N are of record and were 
considered.  The Board further notes that the case file 
reflects that, in those instances where the RO reported that 
certain of the veteran's providers had not responded to the 
RO's request for records, the veteran obtained and submitted 
the records.

I-A.  Right (major) upper extremity.

The October 1997 rating decision evaluated the veteran's 
upper extremity weakness under DC 8516 for incomplete 
paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a, DC 
8516.  Diseases of the peripheral nerves are rated on the 
basis of either complete or incomplete paralysis.  The term 
"incomplete paralysis,'' with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Complete paralysis of the ulnar nerve is manifested by the 
"griffin claw'' deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  DC 8516.  The Board finds that the medical 
evidence of record does not show the veteran's GBS 
residuals, upper extremity, to manifest any of the 
symptomatology of complete paralysis.  38 C.F.R. § 4.7.

The evidence of record shows the veteran to be right handed, 
which means that his right upper extremity weakness is on 
the major side.  Mild incomplete paralysis of the ulnar 
nerve warrants a 10 percent evaluation, moderate incomplete 
paralysis warrants a 30 percent evaluation, and severe 
incomplete paralysis warrants a 40 percent evaluation.  DC 
8516.

The Board finds that, for the period prior to January 23, 
1991, the evidence of record does not show the veteran to 
have more nearly approximated a compensable evaluation for 
mild incomplete paralysis of the ulnar nerve.  The VA 
examination reports of June 1963 and August 1963 reflect 
that, although the veteran reported mild subjective symptoms 
in his right upper extremity, the only clinical finding 
elicited by examination was some weakness.  The Board notes 
the private November 1963 report which reflects that the 
veteran's providers suggested he curtail his activity.  The 
Board further, notes, however, that the January 1964 VA 
special neuropsychological examination report reflects that 
the veteran reported his primary symptoms to be in his legs, 
and the examiner found no active symptoms of GBS residuals.  
As a result, the diagnosis was GBS in remission.

The Board finds that the February 2004 report of Dr. D 
reflects that he erroneously reported the veteran's medical 
history as concerns the date of certain symptomatology.  Dr. 
D's report reflects that the veteran experienced an episode 
of complete paralysis in 1965.  The Board finds that the 
evidence shows that Dr. D was in fact referring to the 
veteran's initial onset of GBS residuals after his horseshoe 
kidney surgery while he still was in active service.  That 
is the only episode of near complete paralysis the veteran 
is shown to have experienced.  Thus, the Board does not find 
Dr. D's report to constitute evidence of the veteran having 
more nearly approximated a compensable rating for that 
period.

The evidence of record does not show the veteran's 
disability picture for his GBS residuals to have changed 
significantly after the January 1964 neuropsychological 
examination.  The treatment records primarily reflect the 
veteran's treatment and therapy for back and lower extremity 
musculoskeletal problems associated with work-related 
injuries to his knees, as well as his horseshoe kidney 
residuals.  The Board notes that the histories recorded by 
the veteran's care providers in those records note loss of 
sensation and weakness in his lower extremity but rarely 
recorded any reported symptomatology or finding as concerned 
his right upper extremity.  For example, Dr. F's August 1987 
report for treatment of the veteran's right knee noted the 
veteran's history of GBS but noted that it apparently 
resolved without residual effect.  Records of Dr. N reflect 
symptoms of the veteran's left upper extremity which were 
believed to be due to fibrositis.  Although Dr. N's report 
of February 1991 reflects primary symptomatology as being in 
the veteran's left wrist, this entry does reflect increased 
symptomatology of the right upper extremity around the 
January 1991 time frame.  Thus, the evidence of record shows 
the veteran's GBS residuals with right upper extremity 
weakness not to have more nearly approximated a compensable 
evaluation of 10 percent, with mild incomplete paralysis of 
the ulnar nerve, until January 23, 1991.  38 C.F.R. §§ 4.3, 
4.7.  Mild incomplete paralysis is evaluated the same for 
the major and minor extremity.  38 C.F.R. § 4.124a, DC 8516.

The evidence of record shows that the veteran's right upper 
extremity weakness continued to manifest at the mild level 
throughout the remainder of the 1990s and later.  Dr. K's 
September 1993 report reflects that the right upper 
extremity showed weakness throughout, but the diagnostic 
impression was possible right sided residual weakness.  Dr. 
S' treatment notes from September 1994 to April 1996 reflect 
that, while the veteran manifested decreased grip strength, 
his primary symptomatology was in his lower extremity, 
especially the right foot drop.  The May 1997 VA neurology 
examination report reflects that the veteran's right grip 
strength was only slightly weaker than the left, and pain, 
touch, position, and sensation were within normal limits.

The Board notes the March 1998 report of Dr. S, which 
reflects the veteran's report that he  had difficulty 
picking up items and that he frequently dropped items.  Dr. 
S' examination of the veteran's extremities, however, was 
unremarkable.  The May 2000 report of Dr. A, reflects that 
strength in the upper extremities was 5/5, and noted the 
most significant symptomatology to be in the veteran's lower 
extremities.

The Board notes that the August 2003 VA neurological 
examination report reflects clinical evidence of increased 
symptomatology in the veteran's right upper extremity.  The 
report reflects that motor examination revealed demonstrated 
slowing of fine motor movements of the right hand as 
compared to the left and right upper extremity strength of 
4/5 proximally and distally, as compared to 4+/5 on the 
left.  The examination report does not reflect which hand 
the veteran used for his cane when walking.  Nonetheless, in 
light of the veteran's reported pain, and objective 
manifestation of increased weakness of the veteran's right, 
major, upper extremity, the Board accords the veteran all 
reasonable doubt and finds that, as of August 21, 2003, the 
date of the VA neurological examination, his GBS residuals 
with right upper extremity weakness more nearly approximated 
moderate incomplete paralysis of the ulnar nerve, which is 
evaluated at 30 percent.  38 C.F.R. § 4.3, 4.7, 4.10, DC 
8516.

The Board finds that the veteran's right, major, upper 
extremity weakness does not more nearly approximate severe 
incomplete paralysis, as the evidence of record shows that 
the veteran's right upper extremity disability picture is 
still significantly less than complete paralysis, and that, 
despite the increased weakness, the veteran's right upper 
extremity strength still was 4/5.  Thus, a 40 percent 
evaluation for severe incomplete paralysis is not more 
nearly approximated.  38 C.F.R. § 4.7.

I-B.  Right lower extremity with right foot drop.

The veteran's GBS residuals with right foot drop is rated as 
incomplete paralysis of the external popliteal nerve.  
Complete paralysis is manifested by foot drop and slight 
droop of first phalanges of all toes; cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  DC 8521.  
Mild incomplete paralysis of the external popliteal nerve 
warrants a 10 percent evaluation, moderate incomplete 
paralysis, a 20 percent evaluation, and severe incomplete 
paralysis, a 30 percent evaluation.  Id.

The medical evidence of record shows the veteran's right 
lower extremity residuals with right foot drop to have 
manifested a history similar to that of his right upper 
extremity.  The June 1963 examination report reflects 
moderately diminished ankle jerks and markedly diminished 
knee jerks, but sensation was normal, but the August 1963 
examination report reflects that deep tendon reflexes of 
one-minus was the only symptom of GBS noted.  As already set 
forth above, and below, the veteran's primary symptomatology 
during the 1970s was related to his horseshoe kidney 
residuals and prostate.  The medical evidence of record 
reflects that, in the 1980s, the veteran's lower extremity 
symptomatology was primarily related to his work-related 
knee injury.  The treatment records for that period note the 
veteran's history of GBS, but the clinical findings do not 
reflect symptomatology at a compensable rate.  The August 
1987 report of Dr. F is an example.  It reflects some 
symptomatology in the left upper extremity, but physical 
examination revealed no GBS-related symptomatology in the 
veteran's lower extremity.

The Board notes the March 1992 report of Dr. L, which 
reflects that the veteran reported using a cane to walk for 
several years, but the earlier medical reports reflect no 
notation of the veteran using a cane to aid ambulation.  Dr. 
L's examination did reveal weakness in the extensors of the 
feet, moreso on the left, knee and ankle jerks of trace to 
1+, and that the veteran had a shuffling broad-based gait.  
These symptoms are entirely consistent with the veteran's 
then 10 percent evaluation, which he was granted as of 
January 23, 1991.  The medical evidence of 1993 reflects 
that the veteran continued to manifest weakness in his legs 
and his gait began to manifest a slight limp, as noted in 
reports of September 1993 and October 1993.  The Board notes 
the July 1993 report of Dr. W, wherein he prescribed a 
motorized wheelchair and adjustable height electric bed for 
the veteran.  The Board further notes that Dr. W noted that 
the prescription was for the veteran's arthritis of the back 
as well as for his GBS residuals.

The treatment notes of Dr. S, which reflect his treatment of 
the veteran from 1994 to 1996 reflect that the veteran's GBS 
residuals symptomatology increased in severity during this 
time frame.  Dr. S' December 1994 treatment note reflects 
that the veteran reported he had developed a foot drop in 
1992.  Dr. S' motor strength testing revealed a right foot 
drop, anterior tibialis muscle of +2/4, foot inverters and 
everters of +2/4, and reflexes of +2/4 throughout.  Dr. S 
observed the veteran to exhibit an obvious foot drop when he 
walked.  A January 1995 treatment note reflects that the 
veteran was wearing a right foot brace, which improved his 
ambulation.  An April 1995 note reflects the veteran to have 
had a mild decrease in sensory loss.  Notes of June 1995 and 
September 1995 reflect that the veteran continued to exhibit 
a mild foot drop, and in a December 1995 note, Dr. S noted 
that the veteran appeared to be slightly weaker in the right 
foot and appeared to drag his right foot somewhat more when 
he walked.  The veteran reported that a repair of his brace 
had helped quite a lot.

The Board finds on the basis of the evidence set forth in 
Dr. S' records that the veteran's GBS residuals with right 
foot drop more nearly approximated moderate incomplete 
paralysis and a 20 percent evaluation as of January 1995.  
38 C.F.R. §§ 4.3, 4.7.  As set forth above, the rating 
criteria for incomplete paralysis of the peripheral nerves 
state that, when involvement is wholly sensory, the rating 
should be mild, moderate at most.  38 C.F.R. § 4.124a.  The 
medical evidence shows that, as of January 1995, the 
veteran's symptomatology was more than sensory but also 
manifested motor involvement as shown by his right foot 
drop.  Further, while the medical reports assessed the 
veteran's right foot drop as mild, the mild assessment of 
the foot drop should not be confused with an assessment of 
the nerve impairment as mild.  Thus, with reasonable doubt 
in the veteran's favor, the Board finds that his GBS 
residuals with right foot drop more nearly approximated 
moderate incomplete paralysis and a 20 percent evaluation as 
of January 1, 1995.  38 C.F.R. §§ 4.3, 4.7.

The Board finds that a higher evaluation of 30 percent for 
the period beginning on January 1, 1995, is not warranted as 
the medical evidence does not show it to have been more 
nearly approximated.  The May 1997 VA examination report 
reflects the veteran as having manifested right foot drop 
and walking with a cane, and Romberg as unsteady, 
essentially the same as Dr. S' examination.  A private March 
1998 report of K.D.S. reflects that examination of the 
veteran's extremities was unremarkable, except for right 
foot drop.  A March 2000 report of Dr. A reflects that the 
veteran did not seem to have a foot drop.  He was able to 
keep his foot at 90 degrees, and he did not drag or have to 
lift it to ambulate.  Dr. A's October 2000 report reflects 
that the veteran reported tingling in his feet virtually all 
of the time.  A January 2002 VA treatment note reflects that 
neurological examination showed numbness from the veteran's 
thigh down on the right side.  His GBS was assessed as 
stable.  Thus, the evidence shows severe incomplete 
paralysis not to have been more nearly approximated.  
38 C.F.R. § 4.7.

The August 2003 VA neurological examination report reflects 
that the veteran's right foot drop symptomatology still more 
nearly approximates moderate incomplete paralysis.  The 
Board notes the veteran's testimony at the VTC that he 
frequently wears out shoes because he drags his foot, but 
the Board notes that the examination report reflects no 
notation of the examiner of foot dragging.  The examination 
revealed primarily sensory involvement, except for his foot 
drop and unsteady ambulation.  The applicable rating 
criteria requires that the degree of incomplete paralysis be 
considered in light of the criteria for complete paralysis.  
When compared to complete paralysis of the external 
popliteal nerve, the evidence does not show the veteran's 
residuals of right lower extremity with right foot drop to 
manifest severe incomplete paralysis.  The Board notes the 
veteran's many submissions and his testimony at the VTC as 
to the severity of his symptoms, but the Board also notes 
that the evidence of record shows the veteran's GBS to 
impact him systemically.  This fact is reflected in the 
several separate combined ratings for his GBS residuals.  
Thus, the Board finds that an evaluation of 20 percent for 
moderate incomplete paralysis of the external popliteal 
nerve, as manifested by right foot drop, adequately 
compensates him for this particular aspect of his GBS 
residuals.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8521.

I-C.  Congenital horseshoe kidney residuals.

Factual background.

The background of the veteran's treatment in service is set 
forth above in Part I-B and is incorporated here by 
reference.  The Narrative Summary reflects that the veteran 
had chronic obstructive disease to both kidneys and, after 
the surgery, the veteran had two episodes of mild urinary 
tract infection but no evidence of decreased urinary tract 
function.  The report reflects that a diagnosis of chronic 
pyelonephritis was warranted.  The diagnoses included 
hydronephrosis, bilateral, with chronic pyelonephritis, 
residuals from surgery for horseshoe kidney.  

The June 1963 VA examination report reflects that the veteran 
reported a history of a kidney problem since July 1962 and 
his surgery for horseshoe kidney.  He reported that he still 
had some back pain over the right kidney and occasional 
burning and frequency of urination.  Physical examination 
revealed that the kidneys were not palpable, and the veteran 
was not tender to palpation or hammer stroke percussion over 
either kidney or the bladder.  The examiner's diagnoses 
included hydronephrosis, bilateral, and chronic 
pyelonephritis, bilateral and residuals of horseshoe kidney 
and surgery, which the examiner noted was taken from the 
veteran's records.

An August 1963 VA special neuropsychiatric examination report 
reflects that the veteran reported that he continued to have 
some pain in the right kidney area and urethral burning on 
voiding at times.  Otherwise, he was doing well.  Physical 
examination showed that both kidneys were not palpable, and 
no costovertebral angle tenderness was noted.  Kidneys, 
ureter, and bladder showed no opaque calculi, and an IVP 
showed rotation of both kidneys with some dilatation of the 
superior right calyx.  The report reflects the diagnosis as 
pyelographic changes of chronic pyelonephritis, especially on 
right, with sterile urine, and no evidence of obstructive 
uropathy.

In January 1966, the veteran underwent an inpatient urology 
workup.  His private provider, N.C.P., MD., reported that 
radiologists interpreted the veteran's IVPs as having 
revealed that the veteran's kidneys showed good function 
bilaterally, though there was some early blunting of the 
terminal calyces and malrotation was still present.  The IVP 
report reflects that the kidneys showed fair emptying with no 
obstruction.

Treatment records of A.R., MD, one of the veteran's private 
urology care providers, reflect the veteran's care from the 
1970s into the 1980s.  A September 1970 note reflects that 
the veteran reported having been treated by a Dr. T since 
January 1966 for recurrent chronic prostatitis and 
epididymitis, and that he was taking one Sulla a day.  The 
report reflects that the veteran's urine was negative, but 
the veteran continued to have low back pain.  An October 7, 
1970, note reflects that the veteran had been recently 
hospitalized for acute pyelonephritis with severe febrile 
response, which required the use of Penbritin, and that his 
urine was clear on October 7th.  A January 1971 note reflects 
that the veteran reported recent severe colicky pain on the 
right, and his urine revealed pyuria and numerous sediment.  
Dr. R opined that the veteran's reported nausea was due to 
pain, rather than due to the medication he prescribed.

The remainder of Dr. R's early notes reflect that the veteran 
still was taking Sulla in July 1971, reported pain in his 
right flank in January 1973, and that a March 1973 note 
reflects that the veteran recently had been hospitalized.  An 
April 1976 note reflects that the veteran was taking one 
Gantanol a day, his urine was negative, but that the veteran 
experienced difficulty whenever he stopped taking a sulfur 
drug.  A February 1980 note reflects that the veteran 
reported severe burning and frequency of urination.  A 
urinalysis was read as essentially clear but with areas of 
clumps of white cells.

A February 1983 discharge report reflects that the veteran 
presented with reports of significant back pain, generally 
feeling poor, and extreme difficulty voiding.  An IVP report 
reflects that no abnormalities were seen in the renal 
contours, intra-renal collecting systems, ureters, or 
bladder.  There was fullness of the collecting systems to the 
urethral pelvic bilaterally.  The final impression on 
discharge was bilateral horseshoe kidneys with low grade 
obstruction bilaterally, prostatitis, and uretheral 
stricture.  The majority of Dr. R's notes for the 1980s into 
the 1990s show the veteran's primary symptomatology to be 
prostatitis, for which he is rated separately.  For example, 
a March 1988 IVP showed mildly full collecting systems with 
mild caliectasis, good function, and unremarkable ureters and 
bladder.  An October 1988 supine film of the abdomen report 
done for Dr. R reflects that, after intravenous infusion of 
contrast, the veteran complained of difficulty breathing near 
the end of the examination.  His blood pressure increased, 
pulse remained in the low 70s, and he complained of intense 
muscle spasm and pain in the neck and lower abdomen.  The 
report reflects a diagnostic conclusion of status post-
division of a horseshoe kidney, with no evidence of 
obstruction on either side, and contrast and/or stress 
induced acute bronchospasm in a patient with a history of 
hypertension and exercise induced asthma.

The May 1997 VA nephrological examination report reflects 
that the veteran reported recurrent urinary tract infections, 
severe dysuria, and fever, for which he took Floxin for 
relief of his symptoms.  He also reported occasional ankle 
swelling but denied hematuria.  Physical examination revealed 
no abnormalities.  The examiner noted that labs were negative 
but there was no recent available lab work.  The report 
reflects the diagnosis as chronic pyelonephritis.  The May 
1997 VA examination report for cystitis, bladder, and bladder 
injury, reflects no active pathology.  The veteran reported 
nocturia but no burning on urination.  The diagnoses included 
horseshoe kidney, post-surgery correction, and benign 
prostate hypertrophy with obstructive symptoms.

A July 1997 VA nephrology review of the veteran's file 
reflects that the reviewer opined that the veteran's 
corrective surgery for his horseshoe kidney contributed to 
his propensity to develop urinary tract infections.  The 
reviewer further opined that the veteran was fortunate to 
have kidneys which could maintain a normal serum creatinine 
and blood area nitrogen as of May 1997.

In August 1997, R.L.D., MD, conducted a review of the 
veteran's file at the request of the Montgomery, Alabama, RO.  
Dr. D's report reflects that he agreed with the review of 
August 1997.  He opined that he saw no evidence of frequent 
episodes of chronic pyelonephritis.  Referring to the 
December 1994 and January 1995 urinalyses and urine cultures, 
which reflected normal blood urea nitrogen bunion and 
creatitine tests, he opined that those results reflected 
normal renal function.  He noted that various IVPs of the 
veteran's kidneys had shown a slight degree of 
hydronephrosis, which possibly qualified for a minimum 
rating.

A March 1998 report by K.D.S., MD, prepared for SSA, reflects 
that Dr. S referred only to the veteran's prostatitis as his 
primary urology symptomatology.

A February 1999 private report of M.S.M., MD, reflects that 
Dr, M reviewed the veteran's long urological history, to 
include recurrent urinary tract infections and either 
urethral strictures or bladder neck contractures, which 
required multiple dilations.  Physical examination showed the 
kidneys and bladder were not palpable, and there was no 
costovertebral angle tenderness or masses.  Dr. M noted that 
there appeared to be very minimal active disease at the time 
of the examination and, urologically, he did not recommend 
any further antibiotics until the veteran developed an active 
infection.

A January 2001 VA abdominal ultrasound report reflects that 
the right kidney was of normal size.  A disruption of the 
coxtex in the lower pole was deemed related to the prior 
surgery.  There was mild prominence of the renal pelvis, but 
the reviewer noted no definite evidence of hydronephrosis.  A 
3.4 cm sonolucent area noted in the medial aspect of the mid 
kidney was deemed to be consistent with a renal cyst.  The 
left kidney was of normal size and showed no evidence of 
hydronephrosis.

A February 2001 report of Dr. M, one of the veteran's private 
providers, reflects that he was hospitalized from January 
22nd to 25th, 2001, for chronic prostatitis and left 
varicocele.  The report further reflects the urinalysis 
showed 1st glass, micro clear, dipstick negative.  
Epithelinal cells, 1-3.  Second glass, micro clear.  His 
diagnoses included prostatitis status post-recent flare-up 
requiring hospitalization and horseshoe kidney status post-
surgeries. 

The July 2003 VA genitourinary examination report reflects 
that the veteran reported bouts of pyelonephritis, which he 
reported as once a year and they occasionally required 
hospitalization and intravenous antibiotics.  Physical 
examination showed the veteran's abdomen to be soft, 
nontender, and nondistended.  There were no masses, hernias, 
or costovertebral angle tenderness.  An August 2003 x-ray 
report reflects that the left and right kidney collecting 
systems reflected no dilation.

In a statement received in February 2004, the veteran 
asserted that he met the criteria for a higher rating because 
he required constant medication for his urinary tract 
infections.  At the December 2004 VTC, the veteran related 
that his kidneys have deteriorated after each infection, he 
was maintained on low doses of antibiotics, and that he 
averaged being hospitalized every 18 months.

A March 2004 VA ward note reflects that the veteran had a 
procedure on his eyes, and the note reflects that the veteran 
voided without difficulty.

Analysis.

The legal requirements for evaluating disabilities are 
discussed in Part I-B, above, and are incorporated here by 
reference.  Further, when the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran may be entitled to resolution of 
his claim under the criteria that are to his advantage.  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran.  New 
rating criteria may be applied retroactively only if such 
application will not have an illegal retroactive effect.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the new criteria are 
properly applicable retroactively, however, it is only from 
the effective date of the change forward.  38 U.S.C.A. 
§ 5110(g) (West 2002);  VAOPGCPREC 3-2000 (April 10, 2000).

As noted above, in light of the fact that the veteran was 
granted service connection by way of a finding of CUE in the 
September 1963 rating decision, his rating period began in 
May 1963, the month in which he filed his initial claim for 
benefits.  The Board notes that the rating criteria for 
genitourinary disorders were changed in February 1994.  The 
December 2003 supplemental statement of the case (SSOC) 
contained only the current rating criteria.  However, the 
Board does not deem this prejudicial to the veteran or a bar 
to the Board's review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The February 1994 change separated the criteria for 
renal dysfunction from the DCs where they previously were 
located, see 38 C.F.R. § 4.115a (2004), and placed the DCs 
under 38 C.F.R. § 4.115(b), but the DC under which the 
veteran is rated, DC 7509, was not impacted by the change.  
See 38 C.F.R. § 4.115a, DC 7509 (1965).

The June 1998 SSOC reflects that the veteran's initial 
compensable evaluation of 20 percent was effective January 
23, 1991.  The applicable rating criteria effective at that 
time for hydronephrosis provided as follows:  severe 
hydronephrosis with infection or involvement of the other 
kidney was rated as absence of one kidney with nephritis, 
infection, or pathology of the other.  Moderately severe 
hydronephrosis manifested frequent attacks of colic with 
infection (pyonephrosis), and kidney function greatly 
impaired, and allowed an evaluation of 30 percent.  Moderate 
hydronephrosis manifested frequent attacks of colic, which 
required catheter drainage, and allowed an evaluation of 20 
percent.  Mild hydronephrosis manifested only an occasional 
attack of colic, no infection, did not require catheter 
drainage, and allowed an evaluation of 10 percent.  
38 C.F.R. § 4.115a, DC 7509 (1965).  As noted, these 
criteria did not change after the 1994 amendment.
The evidence of record does not show the veteran's horseshoe 
kidney residuals to have more nearly approximated a 
compensable rating prior to October 1970.  The VA 
examination reports of June 1963, August 1963, and January 
1964, reflected no active kidney related symptomatology, 
except for the veteran's report of occasional back pain and 
burning on voiding.  This continued to be the case into 
1966, as reflected by the January 1966 private urology 
workup.  Dr. R's September 1970 treatment note reflects that 
the veteran reported that the main symptomatology for which 
he had been treated since 1966 was his prostatitis.  Thus, 
up until October 1970, the evidence shows the veteran's 
horseshoe kidney residuals did not more nearly approximate 
even mild hydronephrosis and a compensable evaluation.  
38 C.F.R. § 4.7 (2004).

The note of October 7, 1970, however, reflected that the 
veteran as having been recently hospitalized for acute 
pyelonephritis with severe febrile response.  From October 
7, 1970, the private treatment records show the veteran to 
have manifested frequent infections, as well as 
hospitalizations.  Although the evidence of record does not 
show the veteran to have required catheter drainage due to 
his kidney pathology, the Board finds that his horseshoe 
kidney residuals nonetheless more nearly approximated a 20 
percent evaluation, as the IVP results at times reflected 
mild obstructive pathology.  38 C.F.R. §§ 4.3, 4.7 (2004); 
38 C.F.R. § 4.115a, DC 7509 (1965).  The Board finds that a 
higher evaluation of 30 percent for the period beginning on 
October 7, 1970, is not warranted, as the veteran's kidney 
residuals did not more nearly approximate the moderately 
severe criteria.  As noted, the veteran did manifest 
constant recurring infection, but the evidence of record, to 
include the IVP results and treatment notes, showed his 
kidney function not to have been impaired, let alone greatly 
impaired.  Thus, the veteran's kidney residuals disability 
picture did not more nearly approximate a 30 percent 
evaluation for the period beginning on October 7, 1970.

And the veteran's kidney disability picture has continued to 
manifest at the 20 percent rate.  As noted, to more nearly 
approximate a 30 percent evaluation, there must be frequent 
attacks of colic with infection (pyeonephrosis) and greatly 
impaired kidney function.  While the veteran's horseshoe 
kidney residuals have manifested infection, the evidence of 
record does not show kidney impairment, the veteran's 
statement at the VTC notwithstanding.  As concerns the 
veteran's statement at the December 2004 VTC to the effect 
that his provider will not do anymore IVPs on him, as the 
last time he underwent an IVP they "called a Code Blue" on 
him, the Board notes that he did not provide a date for the 
experience.  The Board further notes the 1988 supine gas 
film of the abdomen, where the veteran experienced an acute 
contrast and/or stress induced bronchospasm.  The Board also 
notes that the report reflects that no obstruction was 
observed.  The July 1997 VA nephrology reviewer opined that 
the veteran was fortunate to have kidneys that can maintain 
normal serum creatinine and blood area nitrogen.  The April 
2003 VA hypertension examination report reflects that the 
examiner did not note any abnormalities when the veteran's 
urine blood urea nitrogen bunion and creatinine laboratory 
values were listed.

As already noted, as of February 17, 1994, the rating 
criteria for genitourinary disorders were changed.  The 
rating criteria for hydronephrosis, DC 7509, and other 
kidney diseases remained the same and were placed in a new 
section 4.115b.  However, the criteria for renal 
dysfunction, voiding dysfunction, urinary frequency, 
obstructive voiding, and urinary tract infection, were 
deleted from the applicable DCs for genitourinary disorders 
and placed under the general provisions.  See 38 C.F.R. 
§ 4.115a.

Renal dysfunction which manifests albumin constant or 
recurring with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under DC 7101, warrants a 30 
percent evaluation.  38 C.F.R. § 4.115a (2004).  The 
evidence of record does not show the veteran to manifest the 
required combination of any of these criteria.  None of the 
medical evidence of record shows the veteran to have 
manifested transient or slight edema, but he is service 
connected for hypertension.  However, while his hypertension 
is evaluated as 10 percent disabling, he has not manifested 
constant or recurring albumin with hyaline and granular 
casts.

Voiding dysfunction which manifests with urine leakage 
requiring the wearing of absorbent materials which must be 
changed two to four times a day, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.115a (2004).  For urinary 
frequency, if the veteran's urine frequency is less than one 
hour, or he awakens at night to void five or more times per 
night, a 40 percent evaluation is allowable.  Id.  Neither 
the medical reports nor the veteran's description of his 
symptoms has included urine leakage or frequency as among 
the symptomatology of the veteran's horseshoe kidney 
residuals.  Obstructed voiding which manifests with urinary 
retention requiring intermittent or continuous 
catheterization, allows a 30 percent evaluation.  Id.  The 
evidence of record documents the frequent instances where 
the veteran has required dilation for urethral stricture.  
The diagnoses generally have related these procedures to his 
chronic prostatitis.  Nonetheless, there is no evidence of 
the veteran having required intermittent or continuous 
catheterization.

Urinary tract infections which manifest recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management warrant a 30 
percent rating.  38 C.F.R. § 4.115a.  The veteran has 
asserted that he has in fact more nearly approximated the 
criteria for a 30 percent rating for urinary tract 
infections.  The Board finds other wise.  The medical 
evidence of record shows the veteran's horseshoe kidney 
residuals to have manifested repeat or recurrent urinary 
tract infections, but his treatment for the infections have 
not included drainage.  He also has required 
hospitalization, but not on average of over two times per 
year.  The veteran related at the December 2004 VTC that he 
placed his hospitalization frequency at once every 18 
months.  Further, the Board does not find the evidence to 
show that his recurrent infections have necessitated 
continuous intensive management.  While the evidence shows 
his hospitalizations to frequently have included intravenous 
antibiotics, that has not been a constant requirement, as 
constant low dose oral antibiotics have been the norm.  In 
any event, as noted, there is no evidence that treatment of 
the infections included drainage.  Id.

Therefore, for the period beginning on February 17, 1994, 
the effective date of the current rating criteria, the 
veteran's horseshoe kidney residuals have not more nearly 
approximated an initial evaluation in excess of 20 percent 
under the current rating criteria.


II.  Service connection for hearing loss.

VCAA.

The veteran also filed this claim prior to the effective 
date of the VCAA, and the letter specifically included this 
claim as one of the claims for which VCAA notice was 
provided.  The Board hereby incorporates here by reference, 
the VCAA discussion above and the findings as to the lack of 
prejudice.  As concerns the duty to assist, the RO obtained 
the private treatment records related to this claim and 
arranged for an appropriate examination.  Thus, the Board 
finds that the RO complied with the duty to assist as 
concerns this claim.  38 C.F.R. § 3.159(c).

Factual background.

The veteran filed his claim in September 1999.  The June 
2000 rating decision denied the claim.  Although the 
veteran's initial claim was for service connection on a 
direct basis, in an October 2000 statement, he asserted that 
his hearing loss is secondary to his service-connected GBS 
residuals.

The SMRs reflect no entries for complaints, findings, or 
treatment for a hearing loss.  The SMRs reflect that the 
March 1962 Report Of Medical Examination For Enlistment 
showed the veteran's hearing for the spoken and whispered 
voice as 15 in each ear.  The February 1963 Report Of 
Medical Examination For Medical Board reflects the veteran's 
hearing as follows:





HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
20
15
15

15

LEFT
10
10
5

10


The Report reflects no finding of a hearing loss, and his 
profile for that category was assessed as 1.  The report 
further reflects that the veteran's ears were assessed as 
normal.
The evidence of record reflects no entries for complaints, 
findings, or treatment for a hearing loss within one year of 
discharge from ACDUTRA or in the years immediately after 
ACDUTRA.  There is no evidence that the veteran's middle ear 
surgery in the 1970s was related to the his ACDUTRA.

A private August 2000 report of P.O.M, an audiologist, 
reflects that an October 1999 hearing assessment revealed 
the veteran to have a moderate to severe mixed hearing loss 
(with mainly a conductive component) for the right ear, and 
the left ear was within normal limits across all test 
frequencies.  Speech reception thresholds were in agreement 
with pure-tone findings.  The veteran's speech recognition 
scores were excellent at 100 percent for the left ear at 
normal conversational levels, and fair at 80 percent for the 
right ear at loud conversational levels.  The tympanograms 
revealed highly flaccid tympanic membranes for both ears.  
The report also reflects that the veteran reported having 
ruptured his right eardrum in a skiing accident in 1961.  
The report reflects that the etiology of the veteran's 
hearing loss was unclear.  The provider who administered the 
October 1999 hearing assessment also reported the etiology 
as unclear.

The July 2001 VA audio examination report reflects that the 
examiner reviewed the case file and noted that the 1963 
hearing test administered prior to the veteran's discharge 
showed normal hearing.  The veteran reported that he first 
noticed a hearing loss in the early 1970s, and he also 
reported middle ear ossicle reconstruction in 1970.  He 
reported noise exposure during his ACDUCTRA from small arms 
fire and diesel powered motor vehicles.  He denied 
significant occupational or recreational noise exposure 
after his discharge from ACDUTRA.  The report reflects the 
test results as follows:




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
55
65
60
60
80
66.25
LEFT
10
20
25
30
25
25

Test results were interpreted as showing a mild sensorineural 
loss at and above 2000 Hz underlying a moderately severe to 
severe conductive hearing loss from 250 to 800 Hz for the 
right ear.  The left ear showed a mild sensorineural loss of 
30 db at 3000, 6000, and 8000.  The examiner noted that GBS 
is a neurological disorder, whereas the veteran's hearing 
loss is overwhelmingly conductive in nature.  The examiner 
observed that the VA audio department was unaware of any 
research which demonstrates a link between GBS and conductive 
hearing loss.  The examiner opined that the veteran's hearing 
loss is best explained by his history of middle ear 
construction and prosthetic middle ear device.  The examiner 
further opined that the bilateral mild high frequency hearing 
loss is most likely due to the normal aging process and 
possible general noise exposure.

In his NOD, the veteran asserted that the 1961 pre-ACDUTRA 
skiing accident was not the source of his hearing loss, or he 
would not have been accepted for enlistment.  He also 
asserted that there was no effort at obtaining records 
related to his hearing after his discharge from service.  At 
the VTC, the veteran again related his opinion that, as a 
neurological disorder, it is responsible for his hearing 
loss.

Analysis.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the appellant's service, or by 
evidence that a presumptive period applied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Certain chronic diseases may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  Organic diseases of the nervous system are among 
those subject to service connection on a presumptive basis.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

The July 2001 audiology examination report reflects that the 
veteran's right ear meets the threshold requirement for 
disability consideration, provided that the other elements of 
service connection are met, which they are not.  The Board 
notes the veteran's opinion and belief that his right ear 
hearing loss is connected to his GBS, but it must reject the 
veteran's opinion.

First, lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence before the Board to the effect that the 
veteran has any medical training as concerns hearing 
disorders.

Second, the July 2001 audio examination report reflects that 
the examiner opined that there is no connection between the 
veteran's right ear hearing loss and his GBS residuals, as 
GBS is a neurological disorder and the veteran's hearing loss 
is overwhelmingly conductive.  The Board notes that the 
veteran's private providers also assessed his hearing loss as 
conductive in nature.  Third, the examiner at the VA 
examination opined that the veteran's hearing loss is most 
likely explained by his middle ear reconstruction surgery and 
the normal aging process.

Thus, for the above reasons, the Board finds that the 
evidence preponderates against a finding of service 
connection for a hearing loss disability on both a direct and 
presumptive basis, as a conductive hearing loss is not 
associated with a disorder of the nervous system.  The Board 
also finds that the evidence preponderates against a finding 
of service connection on a secondary basis.  38 C.F.R. 
§ 3.303, 3.310.


ORDER

Entitlement to an initial compensable rating for GBS 
residuals, with right (major) upper extremity weakness, for 
the period prior to January 23, 1991, is denied.

Entitlement to an initial rating in excess of 10 percent for 
GBS residuals, with right (major) upper extremity weakness, 
for the period January 23, 1991, to August 4, 2003, is 
denied.

Entitlement to an evaluation not to exceed 30 percent, for 
GBS residuals, with right (major) upper extremity weakness, 
for the period beginning on August 5, 2003, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an initial compensable rating for GBS 
residuals, with right foot drop, for the period prior to 
January 23, 1991, is denied.

Entitlement to an initial rating in excess of 10 percent for 
GBS residuals, with right foot drop, for the period January 
23, 1991, to December 31, 1994, is denied.

Entitlement to an evaluation not to exceed 20 percent for GBS 
residuals, with right foot drop, for the period beginning on 
January 1995, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an initial compensable rating for congenital 
horseshoe kidney residuals, bilateral, with aberrant renal 
vein resulting in hydronephrosis and pyelonephritis, for the 
period prior to October, 7, 1970, is denied.

Entitlement to an initial rating not to exceed 20 percent, 
for congenital horseshoe kidney residuals, bilateral, with 
aberrant renal vein resulting in hydronephrosis and 
pyelonephritis, for the period beginning on October, 7, 1970, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to service connection for a right ear hearing 
loss, to include as secondary to service-connected GBS 
residuals, is denied.


REMAND

The veteran filed his claim for entitlement to specially 
adaptive housing or special adaptation grant prior to the 
date the VCAA became effective but, as noted above, the VCAA 
still applies to this claim.  VAOPGCPREC 7-2003 (November 19, 
2003).  The VA Form 26-4555 for submitting the claim contains 
a certification by the veteran that he understood that there 
were medical and economic features which were yet to be 
determined and that he would be informed of them.  Although 
the SOC on this issue set forth the provisions of the 
applicable statute, the Board notes no evidence in the case 
file of the veteran having been provided the requisite VCAA 
notice for this claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112.

The veteran filed his claim for entitlement to SMC based on 
aid and attendance in November 2002.  As with the claims 
noted above, the Board notes no evidence in the case file of 
the veteran having been provided the requisite VCAA notice.

As noted in the Introduction, the undersigned VLJ heard 
testimony on the issue of entitlement to an initial 
compensable rating for hypertensive retinopathy on the 
condition that the issue was in appellate status.  A June 
1998 rating decision granted service connection for 
hypertensive retinopathy as secondary to service-connected 
hypertension with a noncompensable evaluation, effective 
March 1, 1999, the date of the veteran's claim.  In a June 
1999 VA Form 21-4138, the veteran submitted his NOD with the 
noncompensable evaluation.  In March 2001, the RO issued a 
SOC, and the veteran's substantive appeal of this issue was 
received by the RO in April 2001.  Thus, the Board has 
jurisdiction over the issue.

This is a pre-VCAA claim, but the VCAA nonetheless applies to 
it.  The June 1998 rating decision granted service connection 
on the basis of a private treatment record submitted by the 
veteran.  Generally, the VCAA does not apply where the 
applicant receives the benefit applied for.  Further, where a 
proper VCAA notice is provided and subsequent different issue 
flows from the grant of a benefit, such as the rating of a 
disability or the effective date, another VCAA notice is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In the 
veteran's case, however, he is not deemed to have received 
the benefit for which he applied, since he received a 
noncompensable evaluation.  See A.B. v. Brown, 6 Vet. App. 35 
(1993).  Further, no VCAA notice for this claim was issued to 
the veteran, to include one that addressed the subject of 
applying for an increased rating.  See Huston v. Principi, 17 
Vet. App. 195.  Therefore, this issue also must be remanded 
for correction of this procedural deficiency.  See generally 
Pelegrini v. Principi, 18 Vet. App. 112.

In September 1999, the veteran filed for entitlement to 
service connection for dental treatment purposes as secondary 
to his service-connected GBS residuals.  The veteran asserts 
that his GBS causes him to clench his teeth, which has caused 
damage to them.  The June 2000 rating decision denied the 
claim.  The Board notes that the July 2001 VA dental 
examination report reflects that the examiner opined that 
there was no connection between the veteran's dental problems 
and his GBS residuals.  The July 2003 VA dental examination 
report reflects that the examiner noted a number of fillings 
which had fallen out and observed that it was impossible to 
determine if they fell out due to normal wear or some other 
cause.

Although the June 2000 rating decision denied the veteran's 
claim, the January 2004 rating decision granted the veteran a 
total rating on the basis of individual unemployability 
(TDIU), effective August 21, 2003.  Applicable regulatory 
criteria provide that veterans whose service-connected 
disabilities are rated 100 percent on a schedular basis, or 
are entitled to TDIU, may be authorized Class IV dental 
treatment.  38 C.F.R. § 17.161(h).  The case file reflects no 
evidence of the veteran having been considered for 
eligibility for dental treatment on this basis.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence needed to support the claims and 
that already obtained by the RO and 
associated with the claim file as regards 
the issues of entitlement to specially 
adaptive housing or special adaptation 
grant, entitlement to SMC for aid and 
attendance, entitlement to an initial 
compensable evaluation for hypertensive 
retinopathy, and whether the RO intends 
to obtain any additional information.  
Further, the veteran must be specifically 
informed as to what, if any, evidence he 
is to obtain, and what, if any, 
additional evidence VA will obtain on his 
behalf.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC on these 
issues in light of all the other evidence 
of record.  To the extent that the 
benefits sought on appeal remain denied, 
issue the veteran a SSOC and, if all is 
in order, return the case to the Board 
for further appellate review.  

3.  As concerns the veteran's claim for 
entitlement to dental treatment, the RO 
should provide the veteran another VCAA 
notice letter which specifically 
addresses the unique requirements for 
showing entitlement to dental treatment.

4.  After the above is completed, the RO 
shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record, and 
determine if the veteran's grant of TDIU 
renders him entitled to the dental 
treatment he seeks.  To the extent that 
the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


